PER CURIAM.
These interlocutory appeals are from an order requiring the respondent husband to pay past due alimony payments under a prior judgment of the trial court. On this appeal, the respondent contends that the trial court erred in not applying a limitation recommended by the general master at the time of the entry of the prior order, which had required the payment of permanent alimony.1 Because the limitation was not included in that prior order, which established the amount of alimony, it is not effective and may not be raised in subsequent proceedings. Therefore, the husband’s objections on this ground come too late. See Hollywood, Inc. v. Clark, 153 Fla. 501, 15 So.2d 175, 182 (1943).
Affirmed.

. See the prior appearance of this case on appeal reported at 332 So.2d 670 (Fla. 3d DCA 1976).